People v Golger (2015 NY Slip Op 02137)





People v Golger


2015 NY Slip Op 02137


Decided on March 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2013-09608
 (Index No. 5484/12)

[*1]The People of the State of New York, respondent, 
vVachesla Golger, also known as Vacheslav, appellant.


Epstein & Conroy, Brooklyn, N.Y. (Jason W. Eldridge and Gary Conroy of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Keith Dolan, and Allison Ageyeva of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered October 7, 2013, convicting him of sexual abuse in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
An intoxication charge should be issued when, viewing the evidence in the light most favorable to the defendant, there is sufficient evidence of intoxication in the record for a reasonable person to entertain a doubt as to an element on that basis (see People v Beaty, 22 NY3d 918, 921; People v Farnsworth, 65 NY2d 734, 735). Here, the defendant did not demonstrate his entitlement to a charge on intoxication (see People v Beaty, 22 NY3d at 921; People v Sirico, 17 NY3d 744, 745; People v Gaines, 83 NY2d 925, 927; People v Rodriguez, 76 NY2d 918, 920; cf. People v Velcher, 116 AD3d 799).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant's guilt of sexual abuse in the first degree and assault in the second degree beyond a reasonable doubt (see CPL 70.10[1]; Penal Law §§ 10.00[9]; 120.05[6]; 130.00[3], [8]; 130.65[1]; People v Chiddick, 8 NY3d 445, 447; People v Santi, 3 NY3d 234, 236; People v Taylor, 94 NY2d 910, 911).
Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342, 348), we nevertheless accord great deference to the jury's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The defendant's remaining contention is without merit.
SKELOS, J.P., LEVENTHAL, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court